ORDER

PER CURIAM.
Linda Degand (“Plaintiff’) appeals from the trial court’s January 23, 2014 order, after a jury trial, granting the motion for satisfaction of judgment filed by Barnes-Jewish Hospital (“Defendant”) and denying Plaintiffs request for post-judgment interest, and the trial court’s February 6, 2014 order awarding Defendant attorneys’ fees. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).